An unpublis d order shall not be regarded as precedent and shallnot be cited as legal authority. SCR 123.

SUPREME Cmum
m:
NEVADA

CLERK‘S ORDER
p Emma: 

IN THE SUPREME COURT OF THE STATE OF NEVADA

PAUL L. SOLOMON; CHRISTINE M. No. 63042

GHILARDI-SOLOMON; AND NANCY R.

GHILARD I,
Appellants, F g L E D
VS‘ m1 22015

US BANK NATIONAL ASSOCIATION,
AS TRUSTEE FOR THE LXS EGGS-EN,
Res ondent.

.IEK.LINL“ MAM ‘
T N: 5 £5 E cum

I?

   

E U'l'llr CLERK

ORDER DISMISSING APPEAL

The parties’ stipulation t0 dismiss this appeal is approved.
Accordingly} we hereby dismiss this appeal, with the parties to bear their
GWH costs and attaruey fees. NRAP 42(1)).

It is so ORDERED.

CLERK OF“  SUPREME COURT
TRACIE Kl LINDEMAN

BY:  K MM

cc: Hon. Kathleen E. Delaney, District Judge
J ames S. Kent
Wright, Finlay & Zak, LLP/Las Vegas
Brooks Hubley LLP
Eighth Distidct Court Clerk